 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   NATHANIEL DIXON,                                   No. 2:15-cv-2372 KJM AC P
11                      Plaintiff,
12          v.                                          ORDER
13   D. OLEACHEA, et al.,
14                      Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On January 9, 2019, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within fourteen days (14). ECF No. 41. Neither party has

22   filed objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed January 9, 2019, are adopted in full;
 3          2. Defendant Sandoval is dismissed from this action without prejudice; and
 4          3. This case is referred back to the assigned magistrate judge for all further pretrial
 5   proceedings.
 6   DATED: March 1, 2019.
 7

 8                                                UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
